J-S38037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYSHAWN EDWARDS                           :
                                               :
                       Appellant               :   No. 52 WDA 2021

            Appeal from the PCRA Order Entered December 21, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008553-2011


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                           FILED: APRIL 11, 2022

        Rayshawn Edwards appeals from the order denying his Post Conviction

Relief Act (PCRA) petition. See 42 Pa.C.S.A. §§ 9541-9546. Edwards is

currently incarcerated for an aggregate term of twenty to forty years, which

followed a non-jury trial wherein he was found guilty of, inter alia, third-

degree murder. See 18 Pa.C.S.A. § 2502(c). On appeal, Edwards singularly

challenges the appropriateness of the PCRA court’s notice of intent to dismiss

his petition. Edwards contends that, in contravention of Pennsylvania Rule of

Criminal Procedure 907, the court did not specifically articulate a legally salient

basis to dismiss his petition without a hearing. Although the court did issue

Rule 907 notice, inclusive of two reasons why it was dismissing Edwards’s

petition, neither reason referenced, nor even alluded to, the actual contents

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S38037-21



of the petition. Consequently, we are constrained to vacate and remand this

matter for the PCRA court to properly issue Rule 907 notice.

      The facts underpinning Edwards’s convictions are irrelevant for the

purposes of his appeal. However, this matter’s procedural history is quite

convoluted.

      In his direct appeal, this Court affirmed his judgment of sentence, see

Commonwealth v. Edwards, 1036 WDA 2012 (Pa. Super., filed 7/29/14)

(unpublished memorandum), and our Supreme Court denied his petition,

seeking to appeal from our decision, in an order dated March 23, 2016.

Edwards did not, thereafter, appeal to the United States Supreme Court. See

U.S. Sup.Ct. Rule 13(1). Accordingly, Edwards’s judgment of sentence

became final on June 21, 2016, and he had until June 21, 2017, one year

later, to file a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1).

      Edwards filed the at-issue PCRA petition on May 18, 2017. Concurrent

with this submission, Edwards also filed a petition for leave to amend that

petition, which was granted. The court allowed for amendment until August

18, 2017.

      On November 29, 2017, having received no petition amendment from

Edwards, the court issued a notice of its intent to dismiss the May 18, 2017

petition, giving Edwards the ability to respond to the notice within twenty

days. In response, Edwards filed a petition for extension of time nunc pro tunc,

which was denied. Edwards then filed a response to the notice of intent to

dismiss and additionally filed an amended PCRA petition. Ultimately, the court

                                     -2-
J-S38037-21



denied Edwards’s PCRA petition, additionally finding that Edwards’s amended

PCRA petition was a nullity for it failing to be timely filed.

      Instead of filing a notice of appeal from the order denying his petition,

Edwards waited approximately three months before filing a petition for the

reinstatement of his appellate rights. Edwards’s petition was initially denied,

but granted after reconsideration. However, in an attempt to exercise his

newly acquired rights and on appeal to this Court, we interpreted this

reinstatement petition as a PCRA petition. As such, given the petition’s filing

date, well after the PCRA’s one-year time bar, and the nature of relief that it

sought, it was construed as an untimely PCRA petition that did not plead any

exception to the PCRA’s time bar. See Commonwealth v. Edwards, 546

WDA 2018 (Pa. Super., filed 7/3/19) (unpublished memorandum). Therefore,

we vacated the order reinstating his appellate rights.

      Ultimately, after filing yet another PCRA petition asserting that his

former PCRA counsel was per se ineffective for prohibiting merit review of his

timely PCRA petition, Edwards obtained reinstatement of his right to appeal

from the May 18, 2017 petition nunc pro tunc. In accordance with this

reinstatement, Edwards then filed a timely notice of appeal. The parties have

complied with their respective obligations under Pennsylvania Rule of

Appellate Procedure 1925. Hence, this appeal is ripe for review.

      On appeal, Edwards’s sole question asks:

      1. Did the PCRA court err in dismissing [his] initial petition
         because its notice of intent to dismiss the petition failed to
         identify any reason to do so?

                                       -3-
J-S38037-21



Appellant’s Brief, at 4.

      As with any PCRA petition’s dismissal, we “examine whether the PCRA

court’s determinations are supported by the record and are free of legal error.”

Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013) (citation omitted).

In the context of a PCRA court’s ability to deny a request for an evidentiary

hearing, “such a decision is within the discretion of the PCRA court and will

not be overturned absent an abuse of discretion.” Commonwealth v. Mason,

130 A.3d 601, 617 (Pa. 2015).

      Despite the wide latitude given to PCRA courts on its ability to determine

whether holding a hearing is necessary, we emphasize that the notice

requirement contained in Pennsylvania Rule of Criminal Procedure 907(1) is

mandatory. See Commonwealth v. Feighery, 661 A.2d 437, 439 (Pa.

Super. 1995). That Rule requires the court to “give notice to the parties of the

intention to dismiss the petition.” Pa.R.Crim.P. 907(1). In addition, the court

“shall state in the notice the reasons for the dismissal.” Id. With these dictates

in mind, noncompliance with Rule 907(1) requires vacatur of the PCRA court’s

order dismissing the petition. See Commonwealth v. Vo, 235 A.3d 365, 372

(Pa. Super. 2020).

      To elaborate further as to what Rule 907 was designed to effectuate:

      The purpose of a Rule 907 pre-dismissal notice is to allow a
      petitioner an opportunity to seek leave to amend his petition and
      correct any material defects, the ultimate goal being to permit
      merits review by the PCRA court of potentially arguable claims.
      The response to the Rule 907 notice is an opportunity for a

                                      -4-
J-S38037-21


      petitioner and/or his counsel to object to the dismissal and alert
      the PCRA court of a perceived error, permitting the court to
      discern the potential for amendment. The response is also the
      opportunity for the petitioner to object to counsel’s effectiveness
      at the PCRA level. When a PCRA court properly issues Rule 907
      notice in compliance with the rules of criminal procedure, an
      appellant is deemed to have sufficient notice of dismissal.

Id. (citations, brackets, quotations, and emphasis omitted).

      The gravamen of Edwards’s argument is that, even though the court

identified its bases for dismissing his PCRA petition in its Pennsylvania Rule of

Appellate Procedure 1925(a) opinion, “the PCRA court’s [initial] notice merely

identified that [he] had not filed an amended petition and had not sought

further time to do so, neither of which explain why his initial petition was

meritless as a matter of law.” Appellant’s Brief, at 10. As the notice did not

identify any material defects with the petition itself, we agree.

      Unquestionably, Edwards’s petition, as it stands, is extremely terse. As

best can be discerned, it states, without further elaboration, that he “intends

to raise claims of ineffective assistance of counsel and potentially after-

discovered evidence that have not been previously litigated.” Petition for Post-

Conviction Relief and Petition for Leave to Amend, ¶ 5, 5/18/17.

      However, in relevant part, the PCRA court’s notice of its intention to

dismiss indicated that it would dismiss Edwards’s petition because of:

“Petitioner’s failure to file an Amended Post Conviction Relief Act Petition by

August, 18, 2017 and; Petitioner’s failure to request an extension of time to

file the Petition.” Notice of Intention to Dismiss, 11/27/17.


                                      -5-
J-S38037-21


       While Commonwealth v. Rush involves an interpretation of the notice

requirements necessary in capital cases, see Pa.R.Crim.P. 9091, we find its

text to be persuasive. See 838 A.2d 651 (Pa. 2003). There, the PCRA court

issued a pre-dismissal notice indicating that “the issues raised in the PCRA

petition filed by your attorney [were] without merit.” Id., at 659 n.9. However,

our Supreme Court found that this notice “was not specific as to the reasons

for the dismissal.” Id., at 658-59. Instead, “the PCRA court should have given

[that a]ppellant notice that his claim was going to be dismissed [on the post

hoc and precise basis proffered by the PCRA court] so that, if possible,

[a]ppellant could have reviewed the claim for the potential for amendment

under Rule 909[.]” Id., at 659. As such, given “the PCRA court’s failure to

give [that a]ppellant specific pre-dismissal notice regarding this claim, it [was]

premature for this court to review the merits of [a]ppellant’s ineffectiveness

claim and a remand [was] appropriate to correct this error.” Id.

       Directly on point, as the purpose of Rule 907 is to apprise the petitioner


____________________________________________


1 The wording contained in Rules 907(1) and 909(B)(2)(a) is materially the
same. See Pa.R.Crim.P. 907(1) (“If the judge is satisfied from this review that
there are no genuine issues concerning any material fact and that the
defendant is not entitled to post-conviction collateral relief, and no purpose
would be served by any further proceedings, the judge shall give notice to the
parties of the intention to dismiss the petition and shall state in the notice the
reasons for the dismissal.”); Pa.R.Crim.P. 909(B)(2)(a) (“If the judge is
satisfied from this review that there are no genuine issues concerning any
material fact, the defendant is not entitled to post-conviction collateral relief,
and no legitimate purpose would be served by any further proceedings, … the
judge shall give notice to the parties of the intention to dismiss the petition
and shall state in the notice the reasons for the dismissal.”)

                                           -6-
J-S38037-21


of material defects contained within his or her petition, a notice that does not,

either explicitly or implicitly, reference the contents of the filing it is

attempting to dismiss is inadequate. Stated differently, regardless of how

deficient the Commonwealth and PCRA court believe his petition to be, we

agree with Edwards that “the PCRA court was obliged to explain why

Edwards’[s] initial petition was meritless as a matter of law, not why he had

procedurally defaulted his ability to file an amended petition.” Appellant’s

Brief, at 17 (emphasis in original).

      In its brief, the Commonwealth extensively details why Edwards’s

petition is insufficient as a matter of law. See, e.g., Appellee’s Brief, at 14

(“[T]he Commonwealth submits that said document did not remotely

constitute an adequate PCRA petition as it satisfied none of the above criteria

for entitlement to an evidentiary hearing.”). The PCRA court parallels this

sentiment: “the claims raised by [Edwards] in the original PCRA petition were

not reviewable. . . . [Edwards] raise[d] no specific claims of ineffective

assistance of counsel.” See e.g., PCRA Court Opinion, 7/13/21, at 11. Even

assuming these statements to be true, the Commonwealth fails to appreciate

that Rule 907(1) notice requires the court to provide a rationale as to why the

petition, itself, is inadequate and give a petitioner the ability to respond

thereto. See id., at 10 (identifying the PCRA court’s admission that, faced

with an untimely petition amendment, it “was left to review the timely filed

original PCRA petition filed on May 18, 2017”).


                                       -7-
J-S38037-21


      Cognizant that the ultimate goal of Rule 907(1) notice is to facilitate

merit review of the petition by the PCRA court and, correspondingly, that the

PCRA court provided no substantive basis to dismiss the petition in its notice,

we vacate the order dismissing Edwards’s petition and remand. If, upon

remand, the court intends to dismiss Edwards’s petition without a hearing, it

must properly issue Rule 907(1) notice that is referential to the PCRA petition

before it. Thereafter, if notice of its proposed dismissal is given, Edwards may

respond to that notice within twenty days. See Pa.R.Crim.P. 907(1).

      Order     vacated.   Case   remanded    with   instructions.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/11/2022




                                     -8-